Order, Supreme Court, New York County, entered December 13, 1976, granting the motion of defendant Ford Motor Co., Inc., to strike plaintiffs complaint for failure to comply with a notice of discovery and inspection to the extent of directing plaintiff to produce the items sought to be discovered, unanimously affirmed, without costs or disbursements. Appellant’s time to comply with the order appealed from is extended to 15 days after the service upon him by respondent of a copy of the order entered hereon, with notice of entry. We find the order appealed from constituted a proper exercise of the court’s discretion. Concur—Murphy, P. J., Kupferman, Lupiano and Capozzoli, JJ.